United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Oakdale, LA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1976
Issued: May 26, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On September 27, 2019 appellant filed a timely appeal from a June 25, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as Docket No. 19-1976.1
In a preliminary overpayment determination dated May 21, 2019, OWCP informed
appellant that he had received an overpayment of compensation in the amount of $11,199.31
because for the period November 1, 2017 through March 30, 2019 because it failed to offset his
compensation payments by the portion of his Social Security Administration (SSA) age-related
retirement benefits that were attributable to federal service. It determined that he was without fault
in the creation of the overpayment because he relied on misinformation given in writing by OWCP
or by another government agency which he had reason to believe was connected with the
administration of benefits as to the interpretation of a pertinent provision of FECA or its
regulations, and there was documentation that substantiated that the misinformation was actually
1

The Board notes that following the June 25, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

communicated to appellant. OWCP requested that appellant submit a completed overpayment
recovery questionnaire (Form OWCP-20) to determine a fair repayment method and advised him
that he could request waiver of recovery of the overpayment. It also requested that he provide
supporting financial documentation, including copies of income tax returns, bank account
statements, bills, pay slips, and any other records to support his reported income and expenses.
OWCP advised appellant that it would deny waiver of recovery if he failed to furnish the requested
financial information within 30 days. It further notified him that within 30 days of the date of the
letter he could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing.
By decision dated June 25, 2019, OWCP finalized the May 21, 2019 preliminary
determination that appellant had received an overpayment of compensation in the amount of
$11,199.31 for the period November 1, 2017 through March 30, 2019 because it had failed to
offset his compensation payments by the portion of his SSA age-related retirement benefits that
were attributable to federal service. It further found that he was without fault in the creation of the
overpayment because he could not have reasonably known that an improper payment occurred.
However, OWCP denied waiver of recovery of the overpayment because the evidence of record
was insufficient to establish that recovery would defeat the purpose of FECA or would be against
equity and good conscience. It required recovery of the overpayment by deducting $200.00 every
28 days from appellant’s continuing wage-loss compensation payments.
The Board has duly considered the matter and finds that the case is not in posture for
decision. The record submitted to the Board is incomplete as the current record does not contains
neither the claim form originally filed by appellant nor OWCP’s formal acceptance of appellant’s
work-related conditions. It also appears that substantial portions of the record, including
documents submitted prior to 2002 are not of record. As such, the Board is unable to determine
whether documents relating to appellant’s receipt of SSA benefits, or relating to appellant’s
financial circumstances are missing from the record.
Section 501.2(c) of the Board’s Rules of Procedure2 provides that the Board has
jurisdiction to consider and decide appeals from the final decision of OWCP in any case arising
under the Federal Employees’ Compensation Act.3 Because the record as transmitted to the Board
is incomplete and would not permit an informed adjudication of the case,4 the Board is unable to
properly consider and decide appellant’s claim. The case, therefore, is remanded to OWCP for
reconstruction and proper assemblage of the record.5 After such further development as deemed
necessary, OWCP should issue a de novo decision on appellant’s alleged overpayment.

2

20 C.F.R. § 501.2(c).

3

5 U.S.C. § 8101 et seq.

4

See D.H., Docket No. 17-0224 (issued August 16, 2018).

5

Id.

2

IT IS HEREBY ORDERED THAT the June 25, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: May 26, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

